EXHIBIT 10.52
NAVISITE, INC.
Separation Agreement
     This Separation Agreement (the “Agreement”) is made and entered into by and
between NaviSite, Inc., a Delaware corporation (the “Company”), and you, R.
Brooks Borcherding (the “Employee”), as of April 13, 2009.
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a Change of Control may exist and that
such possibility may result in the departure or distraction of key personnel to
the detriment of the Company, its stockholders and its customers.
     WHEREAS, in order to induce you to remain in its employ, the Company agrees
that you shall receive the benefits set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
     1. Certain Definitions. As used herein, the following terms shall have the
meanings set forth below:
          (a) “Change of Control” shall mean the first to occur of any of the
following:
               (i) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition directly from
the Company shall not constitute a Change of Control; or
               (ii) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of the initial adoption of this Plan by the Board or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
               (iii) the consummation of a merger, consolidation,
reorganization, recapitalization or share exchange involving the Company or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, immediately

1



--------------------------------------------------------------------------------



 



following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 40% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or
               (iv) the liquidation or dissolution of the Company.
Notwithstanding anything to the contrary, the following acquisitions shall not
constitute a Change of Control event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (iii) of this definition or (D) any
acquisition by Atlantic Investors, LLC or its affiliates (each such party is
referred to herein as “ClearBlue”) of any shares of common stock.
          (b) “Cause” shall mean (i) an intentional act of fraud, embezzlement
or theft in connection with your duties to the Company or in the course of your
employment with the Company, (ii) your willful engaging in gross misconduct
which is demonstrably and materially injurious to the Company, (iii) your
willful and continued failure to perform substantially your duties with the
Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), which such failure is not cured
within five (5) days after a written demand for substantial performance is
delivered to you by the Company which specifically identifies the manner in
which the Company believes that you have not substantially performed your
duties. For purposes of this Subsection, no act or failure to act on your part
shall be deemed “willful” unless done or omitted to be done by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of the Company.
           (c) “Date of Termination” shall have the meaning set forth in
Section 2(c).
          (d) “Disability” shall be deemed to have occurred if, as a result of
incapacity due to physical or mental illness, you shall have been absent from
the full time performance of your duties with the Company for six
(6) consecutive months and, within thirty (30) days after written Notice of
Termination by reason of disability is given to you, you shall not have returned
to the full time performance of your duties.

2



--------------------------------------------------------------------------------



 



          (e) “Good Reason” shall mean, without your express written consent,
the occurrence after a Change of Control of the Company of any of the following
circumstances unless, in the cases of paragraphs (i), (ii), (iii), (iv), (v) or
(vi), such circumstances are fully corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:
                (i) any significant diminution in your position, duties,
responsibilities, power, or office (not solely a change in title) as in effect
immediately prior to a Change of Control (unless such changes are required and
solely related to the reporting structures of an Acquiring Corporation);
               (ii) any reduction, without your consent, in your annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;
                (iii) the failure by the Company to (i) continue in effect any
material compensation or benefit plan in which you participate immediately prior
to the Change of Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (ii) continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time the Change of Control;
               (iv) the failure by the Company to continue to provide you with
benefits substantially similar to those enjoyed by you under any of the
Company’s life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the Change of Control, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change of Control;
               (v) any requirement by the Company or of any person in control of
the Company that the location at which you perform your principal duties for the
Company be changed to a new location that is outside a radius of fifty
(50) miles from your principal place of employment at the time of the Change of
Control; or
               (vi) the failure of the Company to obtain a reasonably
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 5.
               (vii) In order to establish “Good Reason” for a termination, the
Employee must provide notice to the Company of the existence of the condition
giving rise to the “Good Reason” within 90 days following the initial existence
of the condition, and the Company has 30 days following receipt of such notice
to remedy such condition.
          (f) “Notice of Termination” shall have the meaning set forth in
Section 2(b).
          (g) “Severance Payments” shall have the meaning set forth in Section
3(b)(ii).

3



--------------------------------------------------------------------------------



 



     2. Employment Status.
          (a) You acknowledge that this Agreement does not constitute a contract
of employment or impose on the Company any obligation to retain you as an
employee. You may terminate your employment at any time, with or without Good
Reason.
          (b) Any termination of your employment by the Company or by you during
the term of this Agreement shall be communicated by written notice that
indicates the specific provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated (“Notice of
Termination”). A Notice of Termination shall be delivered to the other party
hereto in accordance with Section 6.
          (c) The “Date of Termination” shall mean (i) if your employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that you shall not have returned to the full-time performance of your
duties during such thirty (30) day period), and (ii) if your employment is
terminated by the Company for Cause or other than for Cause, by you for Good
Reason or for any other reason (other than Disability), the date specified in
the Notice of Termination.
          (d) Your right to terminate your employment for Good Reason shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason under this Agreement.
     3. Compensation Upon Termination. Subject to the terms and conditions of
this Agreement, you shall be entitled to the following benefits during a period
of disability, or upon termination of your employment, as the case may be,
provided that such period of termination occurs during the term of this
Agreement.
          (a) Cause and Voluntary Termination other than for Good Reason. If
your employment shall be terminated by the Company for Cause or by you other
than for Good Reason, the Company shall pay you your full base salary and all
other compensation through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, plus all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.
          (b) Termination Without Cause; Voluntary Termination for Good Reason.
If your employment with the Company is terminated by the Company (other than for
Cause, Disability or your death) or by you for Good Reason, then you shall be
entitled to the benefits below upon effectiveness (taking into account any
applicable statutory revocation periods) of a general waiver and release from
you in favor of the Company, its directors, officers, employees,
representatives, agents and affiliates in a form satisfactory to the Company.
Notwithstanding the foregoing, the Company shall not provide any benefit
otherwise receivable by you pursuant to subsections (ii) — (v) of this paragraph
(b) if an equivalent benefit is actually received by you from another employer
during the six (6) month period following your termination, and any such benefit
actually received by you shall be reported to the Company.
               (i) The Company shall pay to you your full base salary through
the Date of Termination at the rate in effect at the time of Notice of
Termination is given;
               (ii) The Company will pay as severance pay to you, severance
payments at your annual base salary in effect on the Date of Termination, less
applicable

4



--------------------------------------------------------------------------------



 



withholding (together with the payments provided in paragraph (iii-v) below, the
“Severance Payments”) until the earlier of (A) twelve (12) months following the
Date of Termination, or (B) acceptance by you of a position with another entity
that is reasonably comparable to the position you held with the Company.
Severance Payments will be made in accordance with the Company’s normal payroll
procedures;
               (iii) The Company will provide a Bonus Payment equal to your
target bonus for the current fiscal year pro rated to your Date of Termination.
This Bonus Payment will be made in a lump sum following the Date of Termination.
In addition, the Company will pay you any unpaid bonus from the prior fiscal
year.
               (iv) The Company shall pay to you all legal fees and expenses
incurred by you in seeking to obtain or enforce any right or benefit provided by
this Agreement; and
               (v) for up to a six (6) month period after such termination, the
Company shall provide reimbursement to you for COBRA payments for health and
welfare benefits continuation provided you elect COBRA coverage.
          (c) In the event that you become entitled to the Severance Payments,
if any of the Severance Payments will be subject to the tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may hereafter be imposed)(the “Excise Tax”) the Company
shall pay to you an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Total Payments
(as hereinafter defined) and any federal, state and local income tax and Excise
Tax upon the payment provided for by this Subsection, shall be equal to the
Total Payments. For purposes of determining whether any of the Severance
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(a) any other payments or benefits received by you in connection with a Change
of Control of the Company or your termination of employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change of Control of the Company
or any person affiliated with the Company or such person) (which together with
the Severance Payments, constitute the “ Total Payments”) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(l) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Company’s independent auditors such other payments or benefits
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning if Section 280G(b)(4) of the Code
in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (b) the amount of the
Total Payments which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (1) the total amount of the Total Payments or (2) the
amount of excess parachute within the meaning of Section 280G(b)(1) (after
applying paragraph (a), above), and (c) the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(b)(3) and (4) of the
Code. For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes, which could be obtained from
deduction of such state and local taxes. In the event that the Excise Tax is
subsequently determined to be less than the amount take into account hereunder
at the time of termination of your employment,

5



--------------------------------------------------------------------------------



 



you shall repay to the Company at the time the amount of such reduction in
excise tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income tax imposed
on the Gross-Up Payment being repaid by you if such repayment results in a
reduction in Excise Tax and/or a federal, state and local income tax deduction)
plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of your employment (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that amount
of such excess is finally determined.
          (d) Payments to the Employee under Section 3 shall be bifurcated into
two portions, consisting of the portion, if any, that includes the maximum
amount of the payments that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the portion, if
any, that includes the excess of the total payments that does constitute
nonqualified deferred compensation. Payments hereunder shall first be made from
the portion that does not consist of nonqualified deferred compensation until
such portion is exhausted and then shall be made from the portion that does
constitute nonqualified deferred compensation. Notwithstanding the foregoing, if
the Employee is a “specified employee” as defined in Section 409A(a)(3)(B)(i) of
the Code, the commencement of the delivery of the portion that constitutes
nonqualified deferred compensation will be delayed to the date that is 6 months
and one day after the Employee’s termination of employment (the “Earliest
Payment Date”). Any payments that are delayed pursuant to the preceding sentence
shall be paid pro rata during the period beginning on the Earliest Payment Date
and ending on the date that is 6 months following the Earliest Payment Date. The
determination of whether, and the extent to which, any of the payments to be
made to the Employee hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Employee following the taxable year of the
Employee in which the Employee’s termination of employment occurs.
     4. Compensation upon Change of Control. Following a Change of Control of
the Company, (a) if such Change of Control occurs on or before the six-month
anniversary of the date hereof, 50% of all options and shares of restricted
stock granted or issued to you under the Company’s Amended and Restated 2003
Stock Incentive Plan or any other stock incentive plan of the Company that are
unvested as of such date shall become exercisable and vested in full on the date
of the Change of Control; and (b) if such Change of Control occurs after the
six-month anniversary of the date hereof, all of all options and shares of
restricted stock granted or issued to you under the Company’s Amended and
Restated 2003 Stock Incentive Plan or any other stock incentive plan of the
Company that are unvested as of such date shall become exercisable and vested in
full on the date of the Change of Control.
     5. Successors; Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any

6



--------------------------------------------------------------------------------



 



succession shall be a breach of this Agreement and shall constitute Good Reason
if you elect to terminate your employment, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
Company shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
          (b) This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributes, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.
     6. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company, at 400 Minuteman Road, Andover, MA 01810, Attention: Chief Financial
Officer, and to you at the address set forth below or to such other address as
either the Company or you may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
     7. Miscellaneous.
          (a) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
          (b) The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts.
          (c) No waiver by you at any time of any breach of, or compliance with,
any provision of this Agreement to be performed by the Company shall be deemed a
waiver of that or any other provision at any subsequent time.
          (d) This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.
          (e) Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.
          (f) This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled.
          (g) This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined on the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted

7



--------------------------------------------------------------------------------



 



under Section 409A. In the event that the Agreement shall be deemed not to
comply with Section 409A, then neither the Company, the Board nor its or their
designees or agents shall be liable to the Employee or other person for actions,
decisions or determinations made in good faith.
*****
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

            NAVISITE, INC.
      By:   /s/ Arthur Becker         Name:   Arthur Becker        Title:   CEO 
   

Acknowledged and Agreed this 13 day of April, 2009:

          EMPLOYEE
    /s/ R. B. Borcherding           Signature
    /s/ R. Brooks Borcherding     R. Brooks Borcherding     

225 Shore Road
Belle Haven
Greenwich, CT 06830

8